Citation Nr: 0022443	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO. 97-27 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active service from August 1950 to March 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas..



The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to a permanent and 
total disability rating for pension purposes based on willful 
misconduct.  In a January 1999 decision, the Board denied the 
veteran's appeal on the basis that new and material evidence 
had not been submitted to reopen a claim of entitlement to a 
permanent and total disability rating for pension purposes 
based on willful misconduct.

By order dated in December 1999 and pursuant to a joint 
motion to remand filed by the appellant and VA, the United 
States Court of Appeals for Veterans Claims (Court) remanded 
the appellant's claim to the Board. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Initially, it is pointed out in the joint motion that the 
Court has held that the analysis pertinent to reopening final 
decisions on the basis of submission of new and material 
evidence does not apply to claims for pension benefits.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  Further, 
while the veteran's claim could have been an effort to reopen 
the question previously decided regarding whether a gunshot 
wound (GSW) was the result of willful misconduct, this case, 
in fact, was a claim solely for a permanent and total 
disability rating for pension purposes.  



Thus, the Board should adjudicate the veteran's claim for a 
nonservice-connected pension based on permanent and total 
disability as a "new" claim, and not on the new and material 
"reopening" basis previously applied.  See Chisem v. Gober, 
10 Vet. App. 526, 527-528 (1997); Allin v. Brown, 
10 Vet. App. 55, 57 (1997); Browder v. Brown, 5 Vet. App. 
268, 270 (1993) ("[Q]uestions settled on a former appeal of 
the same case are no longer open for review.... 'the 
principle of law of the case' has been applied to the 
application of the law in decisions of Federal courts in 
cases remanded to administrative agencies.").    

Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 C.F.R. § 3.301(b) 
(1999).  The veteran submitted evidence of numerous 
disabilities, some related to the GSW, but also many 
potentially related to problems since the GSW.  A VA 
examination is necessary in order to identify any 
disabilities unrelated to the 1966 GSW. 

In view of the foregoing, the issue of entitlement to pension 
benefits requires remand to the RO.  The law requires full 
compliance with all orders in this remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

Therefore, this case is remanded for the following:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
contact the veteran and request him to 
provide a list of all disorders 
contributing to his present degree of 
disability.  He should also furnish the 
full names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for any 
of his claimed disabilities.  




After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, The RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should then review the record 
on appeal in its entirety and identify 
each ratable disability shown therein and 
schedule the appropriate VA examinations 
to assess the nature and severity of 
each, properly notifying the veteran of 
the consequences of failure to report for 
same.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s), and the examiner(s) 
must annotate the examination report(s) 
in this regard. The examiner(s) should 
identify which disabilities are related 
to the 1966 GSW.  

The examiner(s) should then should 
furnish an opinion for the record as to 
the manifestations and severity of each 
identified disability that is unrelated 
to the 1966 GSW, and the effect of the 
veteran's disability/ies on his ability 
to work.  The VA examiner(s) should state 
whether such disability/ies are 
susceptible to improvement through 
appropriate treatment. 




3.  After the above is completed, to the 
extent possible, the RO should assign a 
percentage evaluation for each disability 
identified.  

Thereafter, the RO should re-adjudicate 
the veteran's claim of entitlement to a 
permanent and total disability rating for 
pension purposes under 38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 1991); 38 
C.F.R. §§ 3.301, 3.321(b)(2), 4.15, 4.16, 
4.17, 4.25 (1999).  

Consideration should be given to whether 
the veteran meets either the objective or 
subjective criteria, and include 
discussion of whether the veteran is 
unemployable by reason of disability, 
age, occupational background, or any 
other related factors.  The RO should 
prepare a rating decision which lists all 
of the veteran's disabilities that are 
not associated with willful misconduct, 
and includes all assigned diagnostic 
codes and percentage evaluations.

4.  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim 
for a permanent and total disability rating for pension 
purposes.  38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

